Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: As to claim 1, “the plurality of samples” (lines 13,14) refers back (i.e. has antecedent) to the total number of samples (“sample”, line 13) of “each” (line 12) of the left section, right section, elbows and no more.  This statement was necessary to clarify “the plurality of sample” (lines 13-14) which earlier had antecedent basis in “a plurality of samples” (line 6, claim 1 of 9/20/22).  As such, claim 1 satisfies 35 USC 112(b).  

Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, “the least one of the samples being arranged in the throat” is confusing because lines 11-14 (of claim 1) previously and exactly described where all of the samples are, none of which includes that of claim 1.  Thus, this claim in internally inconsistent.
As to claim 11, “the tubular structure being provided with the at least one of the samples” is confusing because lines 11-14 (of claim 1) previously and exactly described where all of the samples are, none of which includes that of claim 1.  Thus, this claim in internally inconsistent.
As to claim 14, “the least one of the samples arranged at the straight section” is confusing because lines 11-14 (of claim 1) previously and exactly described where all of the samples are, none of which includes that of claim 14.  Thus, this claim in internally inconsistent.
As to claim 15, “the least one of the samples is arranged on at least one of the one or more inclined sections” is confusing because lines 11-14 (of claim 1) previously and exactly described where all of the samples are, none of which includes that of claim 15.  Thus, this claim in internally inconsistent.
As to claim 17, “wherein the at least one of the samples is arranged on inner sides of the plurality of fan blades” is confusing because lines 11-14 (of claim 1) previously and exactly described where all of the samples are, none of which includes that of claim 16.  Thus, this claim in internally inconsistent.

As to claim 1, note was made of the combination of the last 3 lines of this claim, with remaining claim limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh D Patel, can be reached at telephone number 572-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2855